REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  As previously indicated, the claimed invention is novel and unobvious over the closest prior art of Xie et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 09/29/2021), Bielas et al. (U.S. Patent Pub. No. 2015/0024950, cited on IDS of 09/29/2021) and Patel, A.A. (U.S. Patent No. 9,862,995, cited on IDS of 09/29/2021).  In addition, the current record of the Inter Partes Review (IPR) petition of U.S. Patent No. 10,287,631, IPR2022-00935, was reviewed.  It is noted that the claims of the ‘631 patent and the current claims have similar scope.  While neither the Patent Owner’s response to the petition nor the Final Written Decision by PTAB has been instituted in the IPR, the petition itself has been fully reviewed, including the cited prior art references of Kinde et al. (PNAS (2011) Vol. 108, No. 23, pp. 9530-9535, cited on IDS of 09/29/21), Craig et al. (Nature Methods (2008) Vol. 5, No. 10, pp. 887-893, cited on IDS of 05/18/22), Casbon et al. (U.S. Patent No. 2012/0071331, cited on IDS of 05/18/22), Shiroguchi et al. (PNAS (2012) Vol. 109, No. 4, pp. 1347-1352, cited on IDS of 09/29/21), Bentley et al. (Nature (2008) 456:53-59, cited on IDS of 09/29/21), Travers et al. (U.S. Patent No. 2009/0298075, cited on IDS of 09/29/21), Travers et al. (Nucleic Acids Research (2010) Vol. 38, No. 15, e159, pp. 1-8, cited on IDS of 09/29/21), Turner et al. (U.S. Patent No. 7,476,503, cited on IDS of 05/18/22), Mikawa, G. (U.S. Patent No. 7,476,503, cited on IDS of 09/29/21), Casbon et al. (Nucleic Acids Research (2011) Vol. 39, No. 11, e81, pp. 1-8, cited on IDS of 09/29/21), and Steemers et al. (WO 2012/061832, cited on IDS of 09/29/21), as well as the Declaration of John Quackenbush.  While the cited references generally teach methods and compositions for barcoding polynucleotide targets in preparation for sequencing using adapters comprising barcode sequences in either single-stranded portions or double-stranded portions of the adapters to identify either separate strands or separate double-stranded molecules of the polynucleotides following generation of sequence reads, none of the references teach or provide motivation to ligate adapters to both ends of a plurality of double-stranded target molecules that comprise both a single molecule identifier (SMI) sequence and a strand-distinguishing sequence that provides a region of non-complementarity between first and second strands of the same adapter-target DNA complex as currently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637